DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, claim 39-41 respectively recites alumina doped silica comprises alumina in an amount of 0.5 to 15% by weight, or of 1.0 to 10% by weight, or of 2.5 to 7.5% by weight.  But such alumina content in the alumina doped silica is not described in the original disclosure.  Rather the instant specification discloses the refractory dopant oxide (including silica in 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 39-41 respectively recites alumina doped silica comprises alumina in an amount of 0.5 to 15% by weight, or of 1.0 to 10% by weight, or of 2.5 to 7.5% by weight.  However, it is apparent to one of ordinary skill in the art that is alumina doped with silica, in such composition, there will be large quantity of alumina, small quantity of dopant silica.  Therefore, claim 39-42 respectively recited alumina amount is very small amount, cannot be a major component alumina content in the claimed alumina doped with silica composition.  Thus such limitations render claims indefiniteness.  For examination 

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 9 and 11-16, 20-22, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeal (US2015/0224478) in view of Hanaki (US2011/0071019)  and  Hayashi (JPH05038435A)(citations are based on applicant provided machine translation in IDS).
Bergeal teaches an oxidation catalyst comprising a platinum group metal (PGM) component selected from the group consisting of a platinum (Pt) component, a palladium (Pd) component and a combination thereof; an alkaline earth metal component; a support material comprising a modified alumina incorporating a heteroatom component (claim 17, 20, [0024]-[0030],  [0047]), wherein the  modified alumina incorporating a heteroatom component is alumina doped with silica  comprising  0.5% to 45% by weight of silica, or  more preferable amount of 4.5% to 15% by weight of silica  (claim 20, [0030]) and the catalyst being disposed in a  substrate ([0009], 
Regarding claim 1,  Bergeal does not expressly teach a bismuth (Bi) or an oxide disposed or supported on a support material, a group 8 metal, which is iron or iron oxide, which is disposed or supported on the support material. 
Hanaki teaches an exhaust purifying catalyst comprising catalyst components (item 20, Fig. 2) and a heat resistant material as support, such as alumina or zirconia ([0045]) wherein the catalyst component is supported onto the support ([0049]).  Hanaki further teaches the catalyst component can include metal oxide wherein the metal element can be selected from cerium (Ce), praseodymium (Pr), gallium (Ga), yttrium (Y), bismuth (Bi), zirconium (Zr) or aluminum (Al), and an element of their combinations ([0046]).  Hanaki also discloses transition metal element Fe, specifically iron oxide can be included in the catalyst component ([0047]).   Hanaki also discloses platinum (Pt), palladium (Pd), rhodium (Rh), silver (Ag) or gold (Au), and noble metal provided by an arbitrary combination of those can be added as a catalyst component ([0048]).    Hanaki specifically discloses Fe and Pt are supported onto cerium praseodymium oxide or cerium gallium oxide used as catalyst material (table 1, specifically example 8 and 14). 
It would have been obvious for one of ordinary skill in the art to adopt bismuth or bismuth oxide modifying the catalyst component in the supported catalyst material of Bergeal because by doing so can help provide a catalyst burning off particulates as well as oxidation exhaust gas as suggested by Hanaki ([0046]).  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try” bismuth or bismuth oxide from a finite number of identified, predictable transition metal elements/oxides for help 
It would have been obvious for one of ordinary skill in the art to adopt iron or iron oxide modifying the catalyst component in the supported catalyst material of Bergeal because by doing so can help provide a catalyst for purifying not only the particulates but also the exhaust gas as suggested by Hanaki ([0047]).  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try” iron or iron oxide from a finite number of identified, predictable transition metal elements/oxides for help providing a desired exhaust gas purifying catalyst with a reasonable expectation of success (see MPEP 2143 KSR).
It would have been obvious for one of ordinary skill in the art to combine bismuth (Bi),  iron (Fe) and Pt as shown by Hanaki modifying the catalyst component in the supported catalyst material of Bergeal because by doing so can  help providing a desired exhaust gas purifying catalyst as suggested by Hanaki ([0045]-[0048]), and  because combining such known elements for help obtaining a desired exhaust gas purifying catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).    
Hayashi further teaches one or more of noble metals (e.g. platinum, palladium), iron and bismuth are supported onto a support material as oxidation catalyst in exhaust gas (abstract, claim, [0001], [0005], [0006], [0008]-[0016]). 
It would have been obvious for one of ordinary skill in the art to adopt a catalyst component comprising one or more noble metal, iron and bismuth as shown by Hayashi to modify the catalyst component of Bergeal because by doing so can help provide an 
Regarding claim 9 and 11,  Hayashi further discloses  catalyst containing (by weight)  76% of carrier, 0.6% bismuth oxide and 0.28% iron oxide, wherein the weight percentage of bismuth and iron by weight of the support material  are respectively within those of instantly claimed ranges. 
It would have been obvious for one of ordinary skill in the art to adopt a catalyst component comprising such iron and bismuth contents as shown by Hayashi to modify the catalyst component of Bergeal because by doing so can help provide an catalyst inhibit diffusion of noble metal grain growth and increasing the catalyst durability at high temperature as suggested by Hayashi ([0006], table 1, [0012], [0016]).   Furthermore, one of ordinary skill in the art would have been obvious to adopt same bismuth and iron content ranges as those of instantly claimed via routine optimization (see MPEP 2144. 05 II)  for help obtaining a desired catalyst for exhaust gas purification as suggested by Hayashi. 
Regarding claim 12, Bergeal also teaches such PGM component selected from the group consisting of a platinum (Pt) component, a palladium (Pd) component and a combination thereof.  Therefore, it would have been obvious for one of ordinary skill in the art obvious to try Pt as PGM component because choosing Pt from a finite number of identified, predictable PGM component solution would have reasonable expectation of success for one of ordinary skill in the art for obtaining a desired oxidation catalyst as suggested by Bergeal. 

Regarding claim 14, Bergeal already teaches such limitation as discussed above. 
Regarding claim 15-16 and 20-22, Bergeal further discloses the catalytic region having a plurality of layers, e.g. first and second layer (reads onto the claimed second catalytic region/zone and first catalytic region/zone respectively) wherein the second layer may be disposed on a first layer ([0083]-[0086]).   Bergeal also teaches second catalyst layer can form a zone and first layer maybe a zone too ([0085]-[0087]) and second layer may completely cover the first layer (zone) ([0086]), hence, an entire length of the claimed first catalytic zone is disposed on the second catalytic layer is envisioned hereof. 
Regarding claim 39-41,  Bergeal discloses the  alumina doped with a heteroatom component comprises, or consists essentially of, alumina doped with silica, then the alumina is doped with silica in an amount of 0.5 to 45% by weight, preferably 1 to 40% by weight, more preferably 1.5 to 30% by weight (e.g. 1.5 to 10% by weight), particularly 2.5 to 25% by weight, more particularly 3.5 to 20% by weight (e.g. 5 to 20% by weight), even more preferably 4.5 to 15% by weight ([0029], [0030]), wherein such silica content overlaps with that of instant application, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeal ( US2015/0224478) in view of Hanaki ( US2011/0071019)  and  Hayashi (JPH05038435A) as applied above, and further in view of Fujdala (US2008/0124514).
3.
Fujdala specifically teaches supported PtBi (1.5:1  by weight) catalyst having Pt loading of 60 g/ft3 (table 1, example 4) wherein such catalyst having 3.0% by weight Pt and 2% by weight of bismuth ([0055]).    Since Fujdala disclosed such catalyst having weight ratio of Pt:Bi=1.5:1, thus bismuth loading in such catalyst is 40 g/ft3.  Fujdala disclosed bismuth weight ratio is within or overlaps with that of instantly claimed bismuth amount based on the support, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
It would have been obvious for one of ordinary skill in the art to  adopt such mass loading  of bismuth  as shown by Fujdala to practice the catalyst of Bergeal in view of Hanaki and Hayashi because by doing so can  help provide a desired exhaust gas purification catalyst as suggested by Fujdala ([0012, [0031], [0055]). Furthermore, adopting such well-known bismuth mass loading  for obtaining a catalyst for desired exhaust gas purification is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeal ( US2015/0224478) in view of Hanaki ( US2011/0071019)  and  Hayashi (JPH05038435A) as applied above, and further in view of Strehlau (US2007/0134145).
 Bergeal  further  teaches the total amount of the PGM  component is more preferably 25 to 250 g ft-3 ([0049], [0050]). 
Regarding claim 10,  Bergeal in view of Hanaki and Hayashi does not expressly teach the group 8 metal loading being 15 to 40 g/ft3.

Since Bergeal already teaches PGM component laoding being 25 to 250 g ft-3 while mass ratio of Fe to total precious metal being 0.5:1 to 15:1, therefore, the loading of Fe in a range overlapping with that of instantly claimed group 8 metal loading thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
It would have been obvious for one of ordinary skill in the art to  adopt such mass ratio of Fe to precious metal (correspondingly Fe mass loading amount)  as shown by Strehlau to practice the catalyst of Bergeal in view of Hanaki and Hayashi because by doing so can  help provide a desired exhaust gas purification catalyst as suggested by Strehlau ([0024]-[0027]). Furthermore, adopting such well-known Fe to precious metal  mass ratio (correspondingly Fe mass loading amount) for obtaining a desired catalyst for exhaust gas purification is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeal ( US2015/0224478) in view of Hanaki ( US2011/0071019)  and  Hayashi (JPH05038435A) as applied above, and further in view of Chandler (US2015/0176455).
Regarding claim 26, Bergeal in view of Hanaka and Hayashi does not expressly teach the oxidation catalyst having PNA activity. 
 Chandler teaches an oxidation catalyst comprising platinum group metal (claim 8-9, [0120], [0121]), which can be used for PNA catalyst, hence, such catalyst has PNA activity is expected.   Chandler further teaches the oxidation catalyst can include a zeolite catalyst which comprises a noble metal and zeolite ([0179]- [0182]). 
. 

Response to Arguments
Applicant's arguments filed on 02/24/2022 have been fully considered but they are moot in view of current rejections.  In response to applicant’s arguments about Hayashi not teaching alumina doped with silica as catalyst support material, it is noted that Hayashi is a secondary reference applied to noble metal, iron and bismuth can be used together for forming a desired catalyst for exhaust gas purification.  Bergeal reference already teaches alumina doped with silica being used as catalyst support material and application recognized such matter as well (see instantly filed remarks page 6 first para.).   In response to applicant’s arguments about Bergeal describes adopting an alkaline earth metal component being critical (see Bergeal para. [0010]) and instant claim 1 not requiring presence of alkaline earth metal component, instant claim 1 recites “a catalytic material comprising: bismuth of an oxide…, a Group 8 metal……, a platinum group metal…wherein the support material comprises alumina doped with silica”.  It is noted that claim 1 recited “open-end” language “comprising”, “comprises” does not exclude presence of alkaline earth metal component in the catalytic composition at all. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Boorse to US2011/0271664A discloses a catalytic article comprises a substrate and first catalyst coating of Pt, second catalyst coating for selective catalytic reduction catalyst.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1759